Title: Instructions to Colonel Mordecai Gist, 31 August 1777
From: Washington, George
To: Gist, Mordecai



Sir
[Wilmington, Del., 31 August 1777]

The Congress having called upon the State of Maryland to furnish a number of Militia to assist in repelling the Invasion of the Enemy by way of Chesepeak Bay and appointed Brigadr Smallwood and yourself

to arrange—conduct and command them, You are to repair, without loss of Time to George Town on Sassafras on the Eastern Shore of that State, or elsewhere on the East side of Chesepeak Bay where the Militia are assembling for the purpose aforesaid, and to arrange & form them as soon as possible into the best order you can; Which having done, you are to march them immediately towards the Head of Elk within a convenient distance to harrass and annoy the Enemy’s right Flank and the parties they may send out; either while they remain there, or in any march they may attempt towards Philadelphia, or into the Country. For this purpose you will occupy the best posts you can, having regard to the security of your Corps against sudden attacks and Surprizes by the Enemy. To prevent the Latter, it will be necessary to keep out constant patroles & scouting parties, and you will also use every means in your power, to obtain good information of their situation and the earliest intelligence of their designs & intended movements.
You will report to me an Account of your Arrival—the place where—the amount of your Force, and every Occurrence from time to time that you may consider material and necessary.
In a peculiar manner you will extend your care to the Cattle—Horses & Stock of all kinds, lying contiguous to the Enemy and within such a distance, that there may be a probability of their falling into their Hands. These must be driven out of their reach, and All Waggons & Carts removed that might facilitate the Movement of their Baggage and Stores.
I shall not enlarge upon this occasion—nor enter into a more minute detail for your conduct, observing at the same time, that the situation of the Enemy, calls loudly for the exertions of all, and that I cannot but recommend the strictest care—attention—and dispatch in executing the Objects of your command.
You will speak to the Quarter Master & Commissaries of provisions & Forage and agree with them upon a mode by which you may be supplied with such necessaries, as you may have occasion for in the Line of their respective Departments.
There is One thing more, which I would mention, Viz.—If there should be any Mills in the Neighbourhood of the Enemy, and which may be liable to fall into their hands, the Runners should be removed and secured. This can be of no injury, or but a temporary one to the proprietors, while it will effectually prevent the Enemy from using the Mills. Grain too, should be carried out of their way, as far as circumstances will admit. Given at Wilmington this 31st day of Augt 1777.

Go: Washington

